Citation Nr: 0516101	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-00 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for sexual dysfunction. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

This case was the subject of a February 2003 hearing before 
the undersigned Veterans Law Judge, and of a September 2003 
Board decision and remand.  In its September 2003 action, the 
Board found that new and material evidence had been received 
to reopen the claim for service connection for sexual 
dysfunction, and remanded the claim for further development. 
  
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is service-connected for a low back disability, 
and seeks service connection for sexual dysfunction.  The 
etiology of the veteran's sexual dysfunction has been a 
matter upon which treating and examining clinicians have 
differed.  Medical opinions have attributed the veteran's 
sexual dysfunction to his service-connected low back 
disability, and to medication that he takes for his low back 
disability.  In September 2003, the Board remanded this 
matter, and requested a VA examination and opinion, to 
include an opinion as to whether it is at least as likely as 
not (whether there is a 50 percent or grater probability) 
"that any current sexual dysfunction was caused or 
aggravated  (chronic worsening of underlying condition versus 
temporary flare-up of symptoms) by the veteran's service 
connection low back disorder, or by treatment (i.e., 
medication) for same."  (Emphasis added.)  

The September 2004 VA examiner, while providing an 
informative examination and opinion, did not adequately 
answer the questions posed by the Board.  He concluded that 
it was "less likely that the sexual dysfunction was caused 
or aggravated by any condition that he developed as a service 
connection.  For example, his back.  Medications could have 
affected it, but as I said in my dictations, he needs further 
workup on his testosterone levels to determine if that would 
help the veteran do this, so my feeling is his sexual 
dysfunction is not caused or aggravated by his military 
service."

The Board finds that the opinion provided by the examiner 
provides no reasonably clear answer to the question of 
whether it is at least as likely as not that medications for 
the veteran's low back disability caused or aggravated his 
sexual dysfunction.  
It is also apparent that additional testing or studies to 
ascertain the veteran's testosterone levels, if sufficiently 
non-invasive and otherwise medically advisable, may be 
necessary to provide a fully informed medical opinion in the 
present case.   

Based on the foregoing, the Board finds that the medical 
opinion provided by the VA examiner in September 2004 was not 
sufficiently responsive to the Board's request for an 
examination and opinion, and also is not sufficient for a 
determination on the merits of this case.  To adjudicate the 
matter without further clarification would require the Board 
to base its decision on its own unsubstantiated medical 
judgment.  Accordingly, a new examination and opinion is 
required.  See 38 U.S.C.A. § 5103A(d); Stegall v. West, 11 
Vet. App. 268 (1998) (a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders); Colvin v. Derwinski, 1 
Vet. App. 171 (1991) (the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions as to whether the veteran has any disorder that 
is related to his period of active service; and if the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions).




Accordingly, this case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
with an appropriate specialist for the 
purpose of determining whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that 
that any current sexual dysfunction is 
caused or aggravated  (chronic worsening 
of underlying condition versus temporary 
flare-up of symptoms) 

a) by the veteran's service-connected 
low back disorder; or,

b)  by medication he receives for his 
service- connected low back 
disability and/or  service-connected 
bilateral knee disability.

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed.

The examiner is asked to specifically 
review September 1994 VA records noting 
the veteran had difficulty maintaining 
erections; an April 1994 VA examination 
report; August 1994 records of the Salt 
Lake School of Medicine, Division of 
Urology which include a Rigiscan; a 
February 1998 VA examination report; a 
March 1998 VA neurological evaluation; an 
August 1996 MRI of the lumbar spine; a 
July 2001 VA examination report; and a 
September 2004 VA examination report. 

All indicated tests and  studies should be 
performed, to include any tests and 
studies necessary to ascertain the 
veteran's current testosterone level, 
provided that any such tests or studies 
are medically advisable, and also with the 
proviso that the veteran may decline to 
undergo  any invasive procedure or testing 
without prejudice to his claim.
 
If the requested opinions cannot be 
provided without resort to speculation, 
the examiner should so state.

2.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

3.  The RO should readjudicate the issue 
of entitlement to service connection for 
sexual dysfunction with consideration of 
all of the evidence added to the record 
since the Supplemental Statement of the 
Case (SSOC) issued in January 2005.
 
4.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the January 
2005 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




